Per Curiam.
The majority of the court are of opinion that this judgment should be reversed, for the reason that-the facts established beyond dispute that the injured employee entered the service and remained in it with a full knowledge and appreciation of the risk and danger resulting from leaving the couplings uncovered. The fact was entirely obvious, the resultant peril plain at a glance, and the injured servant a skilled workman, a foreman of the rollers, accustomed to the machinery and the service, and having the capacity and ability to fully appreciate the consequences of leaving the couplings uncovered. Within the rule applicable to such cases the plaintiff’s intestate took upon himself the risk of injury from the observed and obvious, omission.
*195The court are also of opinion that the trial judge erred in charging the jury that if they believed the evidence of the-superintendent that he asked the deceased if he wanted the couplings covered, and the latter declined the precaution, it' was a circumstance for them to consider upon the question; of the assumption of consequent dangers by the deceased.
If the fact sworn to was true, it conclusively proved that the servant took upon himself the risks of the omission and freed the employer from responsibility. The jury should have been so charged. The principal doubt among us on this branch of the case has been whether the defendants’ exception was sufficient to bring up the question.
The judgment should be reversed and a new trial granted costs to abide the event.
All concur, except Ruger, Ch. J.; Danforth and Finch, JJ., dissenting.